ORDER
PER CURIAM.
Defendant Joseph Hulsey appeals from the judgment entered on a jury verdict finding him guilty of assault in. the second degree, for which he was sentenced to seven years imprisonment as a prior and persistent offender, and two counts of assault in the third degree, for which he was sentenced to concurrent one year jails terms on each count.1
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 30.25(b).

. The trial court incorrectly entered a written judgment of conviction for assault in the second degree as to Count II; the jury verdict, however, found Defendant guilty of assault in the third degree and the trial court is directed to correct the written sentence under Rule 29.12.